Citation Nr: 1536734	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  11-28 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a lumbar spine disorder.

3.  Entitlement to special monthly pension based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to May 1973.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before a Decision Review Officer at the RO in September 2012.  In November 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to afford the Veteran a Board hearing.  In June 2015, he testified before the undersigned Veterans Law Judge.  Transcripts of the RO and Board hearings are of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains records that are irrelevant or duplicative of those in VBMS.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

In this case, the Veteran has asserted that his current lumbar spine disorder is a result of a low back injury he sustained during service in March 1973.  However, the record reflects that he had several back injuries during civilian life - most significantly, an injury in December 1973 that led to spinal surgery in March 1974.  See December 1990 letter from Dr. E.M. (initials used to protect privacy).  He has also asserted that his cervical spine disorder is secondary to his lumbar spine disorder and has requested special monthly pension based on the need for regular aid and attendance.

First, a remand is required to obtain records from the Social Security Administration (SSA).  During the Board hearing, the Veteran testified that he had been receiving disability benefits from SSA since age 36.  See Board hearing transcript (Tr.) at 21.  To date, no attempt has been made to obtain these records.  As such, pursuant to the duty assist, the Board finds that the SSA records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2010).

Second, a remand is required to obtain outstanding private and VA treatment records.  In March 2010, the Veteran submitted a list of healthcare providers that have treated him for his back, which included the University of Michigan Hospital, Dr. S.B., St. Mary's Hospital, and Redford Community Hospital.  On remand, the AOJ should assist the Veteran in obtaining these records.  See 38 C.F.R. § 3.159(c)(1) (2014).  

In addition, the AOJ should obtain any outstanding, relevant VA treatment records since the Veteran was discharged from service in May 1973.  See 38 C.F.R. § 3.159(c)(2).  In this regard, the Board notes that an April 1996 letter from Dr. C.G. indicates that he had been receiving treatment at the Ann Arbor VA Medical Center (VAMC) during that time period.  Currently, the Veteran's claims file only includes a few records of treatment dated between 2008 and 2010.

Third, a remand is required to obtain any outstanding worker's compensation records.  During the Board hearing, the Veteran stated that he believed he filed a worker's compensation claim in connection with the December 1973 back injury he sustained at Bradford Production Company.  See Tr. at 21.  A December 1990 letter from Dr. E.M. also indicates that he received worker's compensation disability for approximately two and a half years after his back injury in 1973.  These records may be relevant to his current appeal and should be requested.  See 38 C.F.R. § 3.159(c)(2). 

Fourth, a remand is required to obtain vocational rehabilitation records from the Michigan Second Injury Fund.  A December 1990 record from Dr. E.M. indicates that the Veteran received vocational evaluation testing through the Michigan Second Injury Fund in the late 1970s.  These records may be relevant to his current appeal and should be requested.  See 38 C.F.R. § 3.159(c)(1).  

Fifth, a remand is required to obtain a VA medical examination and opinion to ascertain whether the Veteran meets the requirements for special monthly pension based on the need for regular aid and attendance or by reason of being housebound.  The most recent examination was conducted in January 2010, which addressed the Veteran's lumbar and cervical spine disorders, left shoulder disorder, acid reflux, and irritable bowel syndrome.  During the Board hearing, the Veteran asserted that he required aid and attendance because of his back, neck, lungs, lower extremities, and depression.  See Tr. at 39.  Therefore, the Veteran should be rescheduled for a more current VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of any decision(s) to grant or deny SSA benefits to the Veteran and the records upon which any decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar and cervical spine disorders, to include the University of Michigan Hospital, Dr. S.B., St. Mary's Hospital, and Redford Community Hospital (see March 2010 list).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Ann Arbor VAMC from May 1973 to the present.  

3.  The AOJ should contact the Veteran and request authorization to obtain records involving a claim for worker's compensation reportedly filed while working at Bradford Production Company in connection with a December 1973 back injury.  Thereafter, the AOJ should attempt to obtain any relevant records regarding the Veteran's claim for worker's compensation benefits.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  The AOJ should contact the Veteran and request authorization to obtain vocational rehabilitation records from Michigan Second Injury Fund.  Thereafter, an attempt to obtain any relevant records and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

5.  After securing any treatment records, the AOJ should afford the Veteran a VA examination to ascertain the current severity of his nonservice-connected disabilities and determine if he meets the requirement for aid and attendance or housebound status.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  If an opinion or examination is needed by a specialist(s), that too should be undertaken.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination. 

In this case, the Veteran has asserted that he requires aid and attendance because of his back, neck, lungs, lower extremities, and depression.  See Tr. at 39.  Therefore, an evaluation of the Veteran's nonservice-connected disabilities must address this assertion.  

After review of the file and examination(s), the examiner should specifically address the following: 

(a) The current symptomatology associated with his various nonservice-connected disabilities and the severity of those symptoms.  (The AOJ should ensure findings necessary to apply rating criteria to determine whether the Veteran has any single permanent disability rated 100 percent disabling);

(b) Whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; 

(c) Whether the Veteran is a patient in a nursing home on account of mental or physical incapacity;

(d) Whether the Veteran is so helpless or so nearly helpless as to require the regular aid and attendance of another person.  In making this determination, the examiner should specifically comment on whether the Veteran is unable to dress or undress himself, or to keep himself ordinarily clean and presentable; requires the frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; is unable to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; is unable to attend to the wants of nature; or has an incapacity, physical or mental, that requires care of assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment; or is bedridden. 

(e) For housebound purposes, whether the Veteran is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  If a VA examination and/or supplemental medical opinion regarding the Veteran's lumbar and cervical spine disorders is needed, one should be obtained.  

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




